Citation Nr: 1307116	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease, status post bypass graft, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1954 to March 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  This matter was before the Board in December 2009, September 2011, and March 2012 when it was remanded for additional development.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2011; a transcript of the hearing is associated with the claims file.  

In January 2013, the Veteran submitted additional evidence with a waiver of RO consideration.  

The Board also notes that in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical opinions on the question of whether the Veteran's coronary artery disease is etiologically related to his service-connected posttraumatic stress disorder are in relative equipoise.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for coronary artery disease are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Given the Board's fully favorable decision in this matter, the Board finds that no discussion of VCAA compliance is necessary.  

Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2012).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that he has coronary artery disease, status post bypass graft, to include as secondary to his service-connected PTSD.  

The Veteran's service treatment records include a May 1955 report noting his complaint of nervousness and a sensation like bubbles bursting in his chest when he breaths.  Examination of the chest revealed a normal heart.  A September 1955 report noted his complaint of chest pain, increased on inhalation.  A November 1955 report noted his complaint of sharp pains in his chest for two months when he breaths deeply.  The examining physician opined that the chest pains were felt to be the consequence of excessive tobacco (i.e., two packs per day), but he gave a history suggestive of anxiety reaction.  June 1956 and June 1957 chest x-rays were negative.  On March 1958 separation examination, the Veteran's heart was normal on clinical evaluation.  

In a June 1958 rating decision, the Veteran was granted service connection for psychophysiological gastrointestinal reaction, rated 0 percent disabling, effective March 12, 1958.  

Postservice treatment records include a June 2003 private treatment report from Dr. M.A.P. noting the Veteran's complaint of substernal chest pain and pressure.  After cardiac catheterization and diagnostic testing, the impression was two vessel coronary artery disease with probable acute occlusion of the left anterior descending artery and high-grade lesion in the right coronary artery.  It was felt that coronary artery bypass graft was needed emergently.  

Private treatment records from Dr. J.H.W. include a June 1, 2003 operative report for emergency coronary artery bypass grafting times two for coronary artery disease.  

An August 2003 private treatment record from Dr. S.L. noted the Veteran was currently asymptomatic for his coronary artery disease, having no chest pain or palpitations.  It was noted that a check-up of his fasting lipid profile was necessary, although he has never had high cholesterol in the past.  

A November 2003 private treatment report from Dr. S.L. noted that the Veteran met the criteria for a diagnosis of PTSD, and that he was currently receiving treatment for such, although he is still symptomatic.  It was opined that his PTSD symptomatology was "probably playing a role in his overall health picture with regard to his coronary artery disease, which is established."  It was also noted that review of his low-density lipoprotein cholesterol was elevated (at 107), and that his cholesterol needed to be re-checked in three months.  

In a February 2004 rating decision, the Veteran was awarded an increased (100 percent) rating for his service-connected PTSD with major depressive disorder (formerly evaluated as psychophysiological gastrointestinal reaction), effective September 26, 2003.  

An April 2005 Mountain Home VA Medical Center (VAMC) treatment record included an assessment of coronary artery disease and dyslipidemia.  

The instant claim for service connection for coronary artery disease was received in January 2006.  

In March 2006, the Veteran submitted evidence in support of his claim.  The evidence included treatise evidence from the National Center for PTSD and various abstracts.  The treatise evidence from the National Center for PTSD noted that a growing body of literature has found a link between PTSD and poor physical health.  Current thinking was that the experience of trauma brings about neurochemical changes in the brain, and these changes may include creating a vulnerability to hypertension and atherosclerotic heart disease.  The various abstracts submitted indicated, in pertinent part, a relationship between PTSD and the development of heart disease.  

In February 2007, the Veteran submitted additional evidence in support of his claim.  The evidence included treatise evidence from the New York Academy of Medicine, and a private medical opinion from Dr. Jack H. Whitaker.  The treatise evidence from the New York Academy of Medicine noted that new research revealed that people who have experienced traumatic stress events such as combat service or urban disaster are at greater risk of developing future heart disease.  The private medical opinion from Dr. J.H.W. opined that the Veteran's current coronary artery disease was at least as likely as not related to an injury, disease, or event occurring during his military service.  

A March 2008 letter from Dr. J.H.W. noted that after a review of the Veteran's past medical history, it was his opinion that the Veteran's heart disease was at least as likely as not related to an event occurring during his military service, namely PTSD, and that such continues to aggravate his current heart problems.  

In December 2009, due to the inadequacy of the private medical opinions submitted in support of the Veteran's claim for service connection for coronary artery disease, the Board remanded the matter for additional development, to include obtaining a VA cardiac examination to determine the nature, onset and etiology of any current heart disease.  

A March 2010 letter from Dr. J.H.W. provided an opinion to the same effect as the above-noted March 2008 letter.  

In May 2010, a VA medical advisory opinion was obtained.  The VA physician, after a review of the Veteran's claims file and noting his cardiac medical history, noted that existing research has not been able to determine conclusively or with a high degree of certainty that PTSD causes cardiovascular disease.  Based on the current studies in the literature, it would therefore be speculative to say that the Veteran's cardiovascular disease was caused by his PTSD.  Furthermore, there does not appear to be accumulating evidence that PTSD has been associated with poor cardiovascular health and depression is linked to increased cardiac mortality.  But, it would be premature to say PTSD and depression are causally related to cardiac morbidity or mortality at the present time.  Thus, in the VA physician's opinion, based on his cardiovascular background and review of the literature, the Veteran's cardiovascular disease is less likely than not caused by his PTSD.  

In a January 2011 VA medical advisory opinion, it was noted that research has shown that they may be some link between coronary artery disease and PTSD, but it has not been well established.  Some are of the opinion that PTSD causes an increase in smoking and alcohol which increases mortality.  Others believe it is the increase in the body's adrenaline caused by PTSD which increases the risk for heart attacks.  And others feel that patients may be less inclined to take care of their overall general health (due to PTSD).  Hence, the VA physician opined that the literature is still speculative whether PTSD worsens coronary artery disease.  The Veteran in this case has a progressive disease although it currently appears stable.  The VA physician opined that it would be speculative to come to a conclusion that the Veteran's coronary artery disease has been aggravated because of his PTSD.  Thus, it is the physician's opinion that the Veteran's PTSD is not as likely to worsen or permanently aggravate his current condition of coronary artery disease.  

In September 2011, the matter was again remanded by the Board to afford him a Travel Board hearing.  

At the November 2011 Travel Board hearing, the Veteran testified that he had chest pains in service but that he was not diagnosed with any heart problem until his heart attack in 2003.  

In March 2012, the Board again remanded the matter for additional development, and in particular a VA heart examination to determine the nature of his current coronary artery disease and to obtain an opinion as to the etiology of the disability.  

On May 2012 VA heart examination, the Veteran was diagnosed with acute, subacute, or old myocardial infarction and coronary artery disease.  The examiner noted in the report that the Veteran's heart disease was secondary to hyperlipidemia.  After a review of claims file, the examiner opined that it was less likely than not (less than 50 percent probability) the Veteran's current heart disease was incurred in or caused by the claimed in-service injury, event or illness.  Although the Veteran was evaluated for chest pains during service, it was the opinion of the examining medical personnel that anxiety was the etiology of the pain.  Coronary artery disease was not diagnosed until 2005, approximately 45 years after the in-service chest pains.  It is therefore unlikely that there was a 45-year delay in the overt appearance of coronary artery disease for the disease to be related to chest pain first noted in 1958.  

The May 2012 VA examiner also opined that it was less likely than not (less than 50 percent probability) that the Veteran's heart disease was proximately due to or the result of the Veteran's service-connected PTSD.  It was noted that research is ongoing regarding this possibility and generalized relationships have been reported in the medical literature.  In researching the medical literature, the VA physician found an abstract that found PTSD is associated with increased risk of multiple medical problems including myocardial infarction.  However, a direct link between PTSD and coronary artery disease has not been made.  Based on the abstract, the VA physician concluded it was less likely than not that the Veteran's coronary artery disease is a result of is aggravated by his PTSD.  

In January 2013, the Veteran submitted additional evidence in support of his claim (with a waiver of RO initial consideration).  The evidence included treatise evidence from Dr. B.C. that noted there is a well-known connection between PTSD and an increased risk of developing and dying from cardiovascular disease.  The evidence also included an online article from the Medical News Today that noted individual with PTSD are likely to have a higher chance of developing heart disease, including coronary artery disease, and to die prematurely, as reported in the American Journal of Cardiology.  

In this case, looking at all of the evidence of record in its entirety, including the favorable opinions by the Veteran's long-time treating physician and the favorable opinion by Dr. S.L., as well as the unfavorable VA opinions in May 2010, January 2011, and May 2012, the Board finds the evidence is in equipoise.  See Massey v. Brown, 7 Vet. App. 204, 206-07 (1994); Ashley v. Brown, 6 Vet. App. 52, 59 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  While not flawless, all of the above medical evidence and opinions provide contrasting, yet well-reasoned viewpoints with adequate reasons and bases for their respective conclusions.  In light of the contrasting, yet equally probative medical records and opinions in the present case, the benefit of the doubt is resolved in the Veteran's favor.  

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102), the Board finds that the criteria for service connection for coronary artery disease as secondary to his service-connected PTSD are met.  



ORDER

Service connection for coronary artery disease, status post bypass graft, is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.   



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


